76 F.3d 390
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Caridad VENTURA, Petitioner-Appellant,v.Donald A. RADCLIFFE, District Director;  Immigration andNaturalization Service, Respondents-Appellees.
No. 95-15007.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 8, 1995.*Decided Jan. 24, 1996.

Before:  LAY,** GOODWIN, and PREGERSON, Circuit Judges.


1
MEMORANDUM***


2
The U.S. District Court denied Caridad Ventura's petition for a writ of habeas corpus.   She appeals.   Her departure from the United States, however, terminated the jurisdiction of this court, pursuant to 8 U.S.C. § 1105a(c).   We therefore dismiss this appeal for lack of jurisdiction.



*
 The panel unanimously finds this case suitable for decision without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Donald P. Lay, Senior United States Court of Appeals Judge for the Eighth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3